DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/12/22 has been entered in the case. Claims 12-31 are pending for examination and claims 1-11 are cancelled.

Claim Objections
Claims 12-31 objected to because of the following informalities:  the limitation “a main extension plane” is vague. Which element is considered as a main extension plane? Is the “main extension plane” same as a carrier element? Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a main extension plane” of claim 12, 20-31; the limitation “the camshaft system sequentially compressing the supply line and the discharge line to generate a fluid flow” in claims 12, 20-22, 27-31; the limitation “... a pressing element that presses the supply line and/or the discharge line against the camshaft system under preloading” in claims 18, 20-31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Nowhere in the original specification support the limitation “the camshaft system sequentially compressing the supply line and the discharge line to generate a fluid flow” as required in the claims 12-31.  The Fig. 7 shows that the camshaft element 56 being separated to the supply line 62 and discharge line 74.  It is unclear that how is the camshaft element 56 perform a function of sequentially compressing the supply line and the discharge line to generate the fluid flow?
Nowhere in the original specification support the limitation “... a pressing element that presses the supply line and/or the discharge line against the camshaft system under preloading” as required in the claims 18-19, 20-22, 27-31.  The Fig. 7 shows that a pressing element 104/106 that presses the supply line 62/72 or the discharge line 64/74.  The Fig. 7 does not show that the pressing element 104/106 that presses the supply line 62/72 or the discharge line 64/74 against the camshaft system 56 under preloading.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22, 27, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claim 20, the limitations “the carrier element being provided ..., and he pump sections of the supply line and of the discharge line extending along the opening” in lines 12-16 are repeated to the limitations “wherein the supply line and the discharge line are fastened ... wherein the pump sections of the supply line and of the discharge line extend along the opening.” in lines 45-51.
In the claim 21, the limitations “the carrier element being provided ..., and he pump sections of the supply line and of the discharge line extending along the opening” in lines 11-15 are repeated to the limitations “wherein the supply line and the discharge line are fastened ... wherein the pump sections of the supply line and of the discharge line extend along the opening” in lines 40-47.
In the claim 22, the limitations “the carrier element being provided ..., and he pump sections of the supply line and of the discharge line extending along the opening” in lines 14-18 are repeated to the limitations “wherein the supply line and the discharge line are fastened ... wherein the pump sections of the supply line and of the discharge line extend along the opening,” in lines 43-50.
In the claim 27, the limitations “the carrier element being provided ..., and he pump sections of the supply line and of the discharge line extending along the opening” in lines 11-15 are repeated to the limitations “wherein the supply line and the discharge line are fastened ... wherein the pump sections of the supply line and of the discharge line extend along the opening.” in lines 21-28.
In the claim 31, the limitations “the carrier element being provided ..., and he pump sections of the supply line and of the discharge line extending along the opening” in lines 10-15 are repeated to the limitations “wherein the supply line and the discharge line are fastened ... wherein the pump sections of the supply line and of the discharge line extend along the opening,” in lines 41-48.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12- 31 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 2016/0331891) in view of Baier (US 4,585,399) and Beck et al. (US 7,070,575).
Regarding claim 12, Marshall discloses a flushing system comprising:
a supply line 24 having a supply line pump section, see marked-up Fig. 1; 
a discharge line 26 having a discharge line pump section 12, see marked-up Fig. 1; and 
a pump 30 cooperates with the pump section of the supply line 24, and in that the pump cooperates with the pump section of the discharge line 26,
a carrier element 46 (see marked-up Fig. 1 or Fig. 4) being provided to which the supply line 24 and the discharge line 26 are fastened (via element 14), the carrier element 46 extending along a main extension plane 40 (Fig. 4), the supply line 24 and discharge line 26 extending through the carrier element 46 in said main extension plane 40, the carrier element having an opening (e.g. elements 42 & 46 show as an opening space), and the pump sections of the supply line and of the discharge line extending along the opening, the pump being designed as a linear peristaltic pump, col. 2, lines 59-60.

    PNG
    media_image1.png
    583
    737
    media_image1.png
    Greyscale


Marshall does not disclose that: 
a) wherein diameter d2 of the pump section of the discharge line is smaller than a diameter d1 of the pump section of the supply line; 
b) the pump having a camshaft ASLAN LAW, P.C.Application No.: 16/484,814Docket No.: 8000-0017PUS1Page 4 of 30system the camshaft system cooperating with the supply line and the discharge line in order to convey fluid, and the camshaft system sequentially compressing the supply line and the discharge line to generate a fluid flow.  
Baier discloses a flushing system comprising: a supply line 9 having a supply line pump section 9; a discharge line 8 having a discharge line pump section 9.  The Fig. 1 in Baier clearly shows that a diameter (d2) of the discharge line pump section 8 is smaller a diameter (d1) of the supply line pump section 9. See MPEP §2121.04 & §2125 notes below.
2121.04    Apparatus and Articles — What Constitutes Enabling Prior Art [R-10.2019]
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

   PICTURES MAY CONSTITUTE AN "ENABLING DISCLOSURE" 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Pictures and drawings may be sufficiently enabling to put the public in the possession of the article pictured. Therefore, such an enabling picture may be used to reject claims to the article. However, the picture must show all the claimed structural features and how they are put together. In re Bager, 47 F.2d 951, 953, 8 USPQ 484, 486 (CCPA 1931) ("Description for the purposes of anticipation can be by drawings alone as well as by words.") (citing Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928)). See also MPEP § 2125 for a discussion of drawings as prior art. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

2125    Drawings as Prior Art [R-10.2019]
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

I.    DRAWINGS CAN BE USED AS PRIOR ART 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

     	It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Marshall with providing a diameter of the discharge line pump is smaller than a diameter of the supply line pump, as taught by Baier, in order to provide a micro flow rate at outflow/discharge line. 
Although Marshall does not clearly show a camshaft system, however, Marshall states, in para [0004] under the Background of the Invention that it is well-known in the art to provide a roller pump as shown in Beck et al. (US 7,070,575). 
In this case, Beck discloses a conventional roller/peristaltic pump 30, in Fig. 1A, having a camshaft system (including elements 32 & 34) ; wherein the camshaft system 32 & 34 cooperating with the supply line 16 (when the supply line wraps around the rollers 34 and a discharge line (opposite site with the supply line 16) in order to convey fluid, and the camshaft system sequentially compressing (via rollers 34) the supply line and the discharge line to generate a fluid flow. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the roller/peristaltic pump device of Marshall with including a camshaft system (including shaft and rollers), as taught by Beck, in order to convey fluid by compressing the supply line and the discharge line to generate a fluid flow. 

    PNG
    media_image3.png
    845
    663
    media_image3.png
    Greyscale


Regarding claim 13, Marshall in view of Baier and Beck discloses all the claimed subject matter as required in the claim 12 above.  Marshall discloses that the pump sections of the supply line and of the discharge line extend in parallel with one other and flushing fluid flows therethrough in opposite directions during operation, see marked-up figure 1 in Marshall above.  
Regarding claims 14 & 23, Marshall in view of Baier and Beck discloses all the claimed subject matter as required in the claims 12 & 13 above.  Marshall discloses that an arcuate section 28, wherein the supply line and/or the discharge line is/are coupled to or connected to said arcuate section, the carrier element 46 having a first side (on a side of element 40, in Fig. 4) and a second side (on a side of element 46, in Fig. 4), and 
the arcuate section 28 extends through the carrier element 46 such that the supply line and/or discharge line are guided into the first side of the carrier element and out of the first side of the carrier element, see Fig. 1.  
Regarding claims 15 & 24, Marshall in view of Baier and Beck discloses all the claimed subject matter as required in the claims 12-14 above, wherein a console (see marked-up Fig. 1 above, or a bottom housing) having the pump is provided, the pump sections of the supply line and of the discharge line can be inserted into a receptacle (see marked up figure below) in the console such that the pump can cooperate with the pump sections of the supply line and of the discharge line in order to convey fluid.  

    PNG
    media_image4.png
    417
    694
    media_image4.png
    Greyscale


Regarding claim 16, Marshall in view of Baier and Beck discloses all the claimed subject matter as required in the claims 12-15 above. Marshall discloses that wherein the carrier element 46 together with the supply line and discharge line can be detachably placed on the console, see Figs. 1 & 6.  
Regarding claims 17 & 26, Marshall in view of Baier and Beck discloses all the claimed subject matter as required in the claims 12-16 above. Marshall discloses that wherein the console has a closing element 38 for closing the receptacle, wherein the pump sections of the supply line and of the discharge line cooperate with the pump in order to convey fluid only when the closing element closed position, para [0019].  
Regarding claim 18, Marshall in view of Baier and Beck discloses all the claimed subject matter as required in the claims 12-17 above. Marshall discloses that wherein the closing element 38 has a pressing element 39 that presses the supply line and/or the discharge line against the camshaft system under preloading.  
Regarding claim 19, Marshall in view of Baier and Beck discloses all the claimed subject matter as required in the claims 12-18 above. As best as understood, Marshall discloses that wherein the pressing element 39 is provided for the supply line and the discharge line in each case.  
Regarding claim 20, this claim is a combination of the limitations of claims 12-18. Therefore, this claim 20 is being rejected using the same analysis as the noted above with regard to claims 12-18. 
Regarding claim 21, this claim is a combination of the limitations of claims 12-19. Therefore, this claim 21 is being rejected using the same analysis as the noted above with regard to claims 12-19. 
Regarding claim 22, this claim is a combination of the limitations of claims 12-19. Therefore, this claim 21 is being rejected using the same analysis as the noted above with regard to claims 12-19. 
In addition, Marshall discloses that a catheter pump having a catheter 24/26.
Regarding claim 27, this claim is a combination of the limitations of claim 12. Therefore, this claim 27 is being rejected using the same analysis as the noted above with regard to claim 12. 
Regarding claim 28, this claim is a combination of the limitations of claims 12-15. Therefore, this claim 28 is being rejected using the same analysis as the noted above with regard to claims 12-15. 
Regarding claim 29, this claim is a combination of the limitations of claim 12-19. Therefore, this claim 29 is being rejected using the same analysis as the noted above with regard to claims 12-19. 
Regarding claim 30, this claim is a combination of the limitations of claim 12. Therefore, this claim 30 is being rejected using the same analysis as the noted above with regard to claim 12. 
In addition, Marshall discloses that a catheter pump system including a catheter pump having a catheter 24/26 and the flushing system wherein the supply line and the discharge line are fluidically connected to the catheter 24/26.
Regarding claim 31, this claim is a combination of the limitations of claims 12-19. Therefore, this claim 31 is being rejected using the same analysis as the noted above with regard to claims 12-19. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783